Citation Nr: 1529861	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-43 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation benefits for a psychiatric disability, to include posttraumatic stress disorder (PTSD), as a result of treatment at a VA facility, pursuant to 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This case was previously remanded by the Board in April 2013.

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks benefits under 38 U.S.C.A. § 1151(a).  Such benefits are provided where there is additional disability or death caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014); 38 C.F.R. § 3.361 (2014).

The Veteran asserts that he is entitled to benefits under 38 U.S.C.A. § 1151(a) because he was the victim of a sexual assault while he was an inpatient in a substance abuse treatment program at a VA facility, and now suffers from an additional psychiatric disability because of that sexual assault.  He argues that the additional psychiatric disability was proximately caused by VA's negligence in its screening and supervision of the participants in the substance abuse treatment program, and that the sexual assault that caused the additional psychiatric disability was not a reasonably foreseeable event.  He further argues that he experiences additional psychiatric disability that is proximately caused by VA's negligence in providing appropriate and timely mental health care following the sexual assault.  See, e.g., October 2012 Board hearing transcript.

The record shows that in January 2006, the Veteran accepted voluntary hospitalization for substance abuse treatment in a locked psychiatric ward of a VA treatment facility.  During the course of his hospitalization, the Veteran was sexually assaulted by his roommate.  The record further shows that an April 2013 VA examiner opined that the sexual assault resulted in PTSD symptoms and an aggravation of pre-existing depression.  The April 2013 VA examiner further opined that it is at least as likely as not that a lack of timeliness on the part of VA in providing mental health care following the sexual assault exacerbated the Veteran's mental health issues.  As such, there is evidence of additional psychiatric disability caused by VA hospital care.  However, as noted above, for the Veteran to be entitled to benefits under 38 U.S.C.A. § 1151, the evidence must also show that the additional psychiatric disability was proximately caused either by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care; or by an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a), 38 C.F.R. § 3.361(d).

In that regard, in August 2007, a VA examiner provided a Veterans Benefits Administration (VBA) opinion in which he opined that there is no evidence that the sexual assault was proximately caused by carelessness, negligence, lack of proper skill, or error in judgment in the hospital care.  In addition, a June 2012 VA examiner provided an opinion that it is less likely as not that the delay in mental health care treatment following the sexual assault rose to the level of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  However, neither the August 2007 VA examiner nor the June 2012 VA examiner provided an opinion as to whether it is at least as likely as not that the additional psychiatric disability was proximately caused by an event not reasonably foreseeable.

The Board notes that the April 2013 VA examiner was asked to opine as to whether it is at least as likely as not that the additional psychiatric disability is the result of failure by VA to exercise the degree of care that would be expected of a reasonable health care provider, and whether it is at least as likely as not that the additional psychiatric disability was the result of an event not reasonably foreseeable.  However, the VA examiner declined to provide such opinions.  Rather, the VA examiner stated that determinations as to VA's culpability in regard to the Veteran's care "is not within the purview of this examiner."  The April 2013 VA examiner instead deferred to the June 2012 VA examiner's opinion.  As noted above, the June 2012 VA examiner did not provide an opinion as to whether the additional psychiatric disability was proximately caused by an event not reasonably foreseeable.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the August 2007 VBA opinion and June 2012 and April 2013 VA examiners' opinions do not address all factors necessary to decide the claim.  Namely, they do not address whether the additional psychiatric disability was proximately caused by an event not reasonably foreseeable.  Accordingly, they are inadequate for decision-making purposes, and the case must be remanded again so that an adequate VA addendum opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to a suitably qualified VA examiner to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran experienced additional psychiatric disability that was proximately caused by an event not reasonably foreseeable.

Whether the proximate cause of a veteran's additional psychiatric disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Accordingly, in providing the requested opinion, the examiner is asked to consider whether, given the treatment provided to the Veteran, a sexual assault such as that experienced by the Veteran would have been foreseen by a reasonable health care provider.

The examiner must indicate that the record was reviewed.  All opinions provided must be supported by a clear and full rationale explaining the evidence considered and the bases for the conclusions reached.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




